AMENDMENT NO. 9

TO

LOAN AND SECURITY AGREEMENT

           THIS AMENDMENT NO. 9 ("Amendment No. 9") is entered into as of July
2, 2004 by and between SYSTEMAX INC., a corporation organized under the laws of
the State of Delaware ("SYX"), SYSTEMAX MANUFACTURING INC. (formerly known as
Midwest Micro Corp.), a corporation organized under the laws of the State of
Delaware ("SMI"), GLOBAL COMPUTER SUPPLIES INC. (successor by merger to
Continental Dynamics Corp.), a corporation organized under the laws of the State
of New York ("GCS"), GLOBAL EQUIPMENT COMPANY, INC., a corporation organized
under the laws of the State of New York ("GEC"), TIGER DIRECT, INC., a
corporation organized under the laws of the State of Florida ("Tiger"), DARTEK
CORPORATION, a corporation organized under the laws of the State of Delaware
("Dartek"), NEXEL INDUSTRIES, INC., a corporation organized under the laws of
the State of New York ("NII"), MISCO AMERICA INC., a corporation organized under
the laws of the State of Delaware ("Misco"), SYSTEMAX RETAIL SALES INC., a
corporation organized under the laws of the State of Delaware ("SRS"), PAPIER
CATALOGUES, INC., a corporation organized under the laws of the State of New
York ("PCI"), CATALOG DATA SYSTEMS, INC., a corporation organized under the laws
of the State of New York ("CDS"), MILLENNIUM FALCON CORP., a corporation
organized under the laws of the State of Delaware ("MFC"), TEK SERV INC., a
corporation organized under the laws of the State of Delaware ("TSI"), B.T.S.A.,
Inc., a corporation organized under the laws of the State of New York ("BTSA"),
PROFIT CENTER SOFTWARE INC., a corporation organized under the laws of the State
of New York ("PCS"), GLOBAL GOV'T/EDUCATION SOLUTIONS INC., a corporation
organized under the laws of the State of Delaware ("GGES") and SYX DISTRIBUTION
INC., a corporation organized under the laws of the State of Delaware ("SYXD")
(SYX, SMI, GCS, GEC, Tiger, Dartek, NII, Misco, SRS, PCI, CDS, MFC, TSI, BTSA,
PCS, GGES and SYXD, each a "Borrower" and jointly and severally the
"Borrowers"), the lenders who are parties to the Loan Agreement, as defined
herein ("Lenders") and JPMORGAN CHASE BANK, as agent for the Lenders ("Agent").

BACKGROUND

          Borrowers, Agent and Lenders are parties to a Loan and Security
Agreement dated as of June 13, 2001 (as amended by Amendment No. 1 to Loan and
Security Agreement dated as of September 1, 2001, Amendment No. 2 to Loan and
Security Agreement and Consent dated as of December 13, 2001, Amendment No. 3 to
Loan and Security Agreement dated as of December 20, 2001, Amendment No. 4 to
Loan and Security Agreement and Consent dated as of April 18, 2002, Amendment
No. 5 and Waiver to Loan and Security Agreement dated as of June 30, 2002,
Amendment No. 6 to Loan and Security Agreement dated as of September 22, 2003,
Amendment No. 7 to Loan and Security Agreement dated as of November 17, 2003,
Joinder and Amendment No. 8 dated as of May 10, 2004 and as the same may be
amended, supplemented or otherwise modified from time to time, the “Loan
Agreement”) pursuant to which the Lenders provided the Borrowers with certain
financial accommodations.

          Borrowers have informed Agent and Lenders that they intend to advance
up to $10,000,000 to Systemax Europe Ltd. and Lenders are willing to amend the
Loan Agreement to permit such an advance on the terms and conditions hereafter
set forth.

          NOW, THEREFORE, in consideration of any loan or advance or grant of
credit heretofore or hereafter made to or for the account of Borrowers by
Lenders, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto hereby agree as
follows:

                     1. Definitions. All capitalized terms not otherwise defined
herein shall have the meanings given to them in the Loan Agreement.

                     2. Amendment to Loan Agreement. Subject to satisfaction of
the conditions precedent set forth in Section 3 below, the Loan Agreement is
hereby amended as follows: clause (i) of Section 7.4 is hereby amended and
restated in its entirety as follows:

"(i) loans or capital contributions in an aggregate amount at any time not in
excess of $10,000,000 to Systemax Europe Ltd."


                     3. Conditions of Effectiveness. This Amendment No. 9 shall
become effective as of the date upon which Agent shall have received (a) four
(4) copies of this Amendment No. 9 executed by Borrowers, each of the Lenders
and each Guarantor and (b) such other certificates, instruments, documents,
agreements and opinions of counsel as may be required by Agent or its counsel,
each of which shall be in form and substance satisfactory to Agent and its
counsel.

                     4. Release. Each Borrower hereby releases, remises, acquits
and forever discharges each Lender and Agent and each Lender's and Agent's
employees, agents, representatives, consultants, attorneys, fiduciaries,
officers, directors, partners, predecessors, successors and assigns, subsidiary
corporations, parent corporations, and related corporate divisions (all of the
foregoing hereinafter called the "Released Parties"), from any and all actions
and causes of action, judgments, executions, suits, debts, claims, demands,
liabilities, obligations, damages and expenses of any and every character, known
or unknown, direct and/or indirect, at law or in equity, of whatsoever kind or
nature, for or because of any matter or things done, omitted or suffered to be
done by any of the Released Parties prior to and including the date of execution
hereof, and in any way directly or indirectly arising out of or in any way
connected to this Agreement or the Other Documents (all of the foregoing
hereinafter called the "Released Matters"). Each Borrower acknowledges that the
agreements in this Section are intended to be in full satisfaction of all or any
alleged injuries or damages arising in connection with the Released Matters.

                     5. Representations and Warranties. Borrowers hereby
represent and warrant as follows:

                                (a) This Amendment No. 9 and the Loan Agreement,
as amended hereby, constitute legal, valid and binding obligations of Borrowers
and are enforceable against Borrowers in accordance with their respective terms.

                                (b) Upon the effectiveness of this Amendment No.
9, each Borrower hereby reaffirms all covenants, representations and warranties
made in the Loan Agreement as amended hereby and agree that all such covenants,
representations and warranties shall be deemed to have been remade as of the
effective date of this Amendment No. 9.

                                (c) No Event of Default or Default has occurred
and is continuing or would exist after giving effect to this Amendment No. 9.

                                (d) Borrowers have no defense, counterclaim or
offset with respect to the Loan Agreement.

                     6. Effect on the Loan Agreement.

                                (a) Upon the effectiveness of this Amendment No.
9, each reference in the Loan Agreement to "this Agreement," "hereunder,"
"hereof," "herein" or words of like import shall mean and be a reference to the
Loan Agreement as amended hereby.

                                (b) Except as specifically amended herein, the
Loan Agreement, and all other documents, instruments and agreements executed
and/or delivered in connection therewith, shall remain in full force and effect,
and are hereby ratified and confirmed.

                                (c) The execution, delivery and effectiveness of
this Amendment No. 9 shall not operate as a waiver of any right, power or remedy
of Agent or any Lender, nor constitute a waiver of any provision of the Loan
Agreement, or any other documents, instruments or agreements executed and/or
delivered under or in connection therewith.

                     7. Governing Law. This Amendment No. 9 shall be binding
upon and inure to the benefit of the parties hereto and their respective
successors and assigns and shall be governed by and construed in accordance with
the laws of the State of New York.

                     8. Headings. Section headings in this Amendment No. 9 are
included herein for convenience of reference only and shall not constitute a
part of this Amendment No. 9 for any other purpose.

                     9. Counterparts; Telecopied Signatures. This Amendment No.
9 may be executed by the parties hereto in one or more counterparts, each of
which shall be deemed an original and all of which taken together shall be
deemed to constitute one and the same agreement. Any signature delivered by a
party via telecopier shall be deemed to be an original signature hereto.

[REMAINDER OF PAGE INTENTIONALLY LEFT BALNK]

           IN WITNESS WHEREOF, this Amendment No. 9 has been duly executed as of
the day and year first written above.

           IN WITNESS WHEREOF, this Amendment No. 7 has been duly executed as of
the day and year first written above.

SYSTEMAX INC.


By: /s/ Michael J. Speiler                               
       Name: Michael J. Speiler
       Title: Vice President

SYSTEMAX MANUFACTURING INC.
GLOBAL COMPUTER SUPPLIES INC.
GLOBAL EQUIPMENT COMPANY, INC.
TIGER DIRECT, INC.
DARTEK CORPORATION
NEXEL INDUSTRIES, INC.
MISCO AMERICA INC.
SYSTEMAX RETAIL SALES INC.
PAPIER CATALOGUES, INC.
CATALOG DATA SYSTEMS, INC.
MILLENNIUM FALCON CORP.
TEK SERV INC.
B.T.S.A., INC.
PROFIT CENTER SOFTWARE INC.
GLOBAL GOV'T/EDUCATION SOLUTIONS INC.
SYX DISTRIBUTION INC.


By: /s/ Michael J. Speiler                               
       Name: Michael J. Speiler
       Title: Vice President of each of the foregoing entities


JPMORGAN CHASE BANK, as Lender and as Agent


By: /s/ Donna M. DiForio                                         
       Name: Donna M. DiForio
       Title: Vice President


TRANSAMERICA BUSINESS CAPITAL CORPORATION,
as Lender and as Co-Agent


By: /s/ James De Santis                                  
Its: Duly Authorized Signatory                      


GMAC COMMERCIAL FINANCE LLC,
(successor by merger to GMAC COMMERCIAL
CREDIT LLC), as Lender


By: /s/ Harvey Winter
Its: Vice President



ACKNOWLEDGED AND AGREED:

SYSTEMAX SUWANEE LLC

BY: Systemax Inc., Member


By: /s/ Michael J. Speiler                  
       Name: Michael J. Speiler
       Title: Vice President

THE MILLENNIUM GROUP LLC

By: Millennium Falcon Corp., Member


By: /s/ Michael J. Speiler                  
       Name: Michael J. Speiler
       Title: Vice President


By: WRD Sales, Inc., Member


By: /s/ William Davis                                
       Name: William Davis
       Title: ____________________

SYSTEMAX SERVICES INC.

By: /s/ Michael J. Speiler                  
       Name: Michael J. Speiler
       Title: Vice President